VANDE WALLE, Justice,
dissenting.
I respectfully dissent. It appears to me there are administrative matters involved herein which we should deal with independent of the appeal in this case. It is clear to me what the trial court intends in this, case and once we recognize that “the Trial Court could have granted the relief sought without any difficulty under Section 12-53-04 of the North Dakota Century Code,” as alleged by Lawson, I believe we should follow the rationale of State v. Goeller, 275 N.W.2d 341 (N.D.1979). We should not lose sight of Lawson nor attempt to use him to accomplish an “ultimate solution” to a perceived problem.